Citation Nr: 0916213	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2008, the veteran requested a hearing in this 
matter before a Veterans Law Judge sitting at the RO.  In 
October 2008, he requested that it be cancelled, but then in 
March 2009, requested a video conference hearing.  This will 
be accommodated.  Accordingly, this case is REMANDED for the 
following::

Schedule the veteran for a video conference 
hearing in accordance with applicable 
procedures.  The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




